


116 S4793 IS: Defend COVID Research from Hackers Act
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4793
IN THE SENATE OF THE UNITED STATES

October 1, 2020
Mr. Tillis (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To authorize the imposition of sanctions with respect to certain activities that threaten the national security, foreign policy, public health, economic health, or financial stability of the United States, and for other purposes.


1.Short titleThis Act may be cited as the Defend COVID Research from Hackers Act.  2.Authorization of imposition of sanctions with respect to certain activities that threaten the national security, foreign policy, public health, economic health, or financial stability of the United States (a)In generalThe President may impose sanctions described in subsection (b) with respect to any foreign person determined by the President—
(1)to have engaged in, directly or indirectly, or to be responsible for or complicit in, activities, including cyber-enabled activities, that— (A) (i)are reasonably likely to result in a significant threat to the national security, foreign policy, public health, economic health, or financial stability of the United States; or
(ii)originate from or are directed by foreign persons that have materially contributed to such a threat; and  (B)that have the purpose or effect of—
(i)harming, or otherwise significantly compromising, the provision of services by a computer or network of computers that support one or more entities in a critical infrastructure sector; (ii)significantly compromising the provision of services by one or more entities in a critical infrastructure sector;
(iii)causing a significant disruption to the availability of a computer or network of computers; or (iv)causing a significant misappropriation of funds or other economic resources, trade secrets, personal identifiers, intellectual property, or financial information for commercial or competitive advantage or private financial gain;
(2) to have engaged in, to be responsible for or complicit in, or to have knowingly and materially benefitted from, the receipt or use for commercial or competitive advantage or private financial gain of funds or other economic resources, trade secrets, personal identifiers, intellectual property, or financial information misappropriated through cyber-enabled activities, if such misappropriation is reasonably likely to result in, or to have materially contributed to, a significant threat described in paragraph (1)(A)(i); (3)to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of any activity or person described in paragraph (1) or (2); 
(4)to be owned or controlled by, to be an officer or director of, or to have otherwise acted or purported to act for or on behalf of, directly or indirectly, any person described in paragraph (1) or (2); or (5)to have attempted to engage in any activity described in paragraph (1), (2), or (3).
(b)Sanctions describedThe sanctions described in this subsection are the following: (1)Blocking of propertyThe President shall exercise all of the powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(2)Inadmissibility of certain individuals
(A)Ineligibility for visas, admission, or paroleAn alien described in subsection (a) is— (i)inadmissible to the United States;
(ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
(B)Current visas revoked
(i)In generalThe visa or other entry documentation of an alien described in subsection (a) shall be revoked, regardless of when such visa or other entry documentation is or was issued. (ii)Immediate effectA revocation under clause (i) shall—
(I)take effect immediately; and (II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 
(c)Implementation; penalties
(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this section. (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1), or any regulation, license, or order issued to carry out that subsection, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. 
(d)Exceptions
(1)Intelligence and law enforcement activitiesThe following activities shall be exempt from sanctions under this section: (A)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).
(B)Activities subject to any authorized intelligence or law enforcement activities of the United States. (2)Exception relating to importation of goods (A)In generalThe authorities and requirements to impose sanctions under subsection (b)(1) shall not include the authority or a requirement to impose sanctions on the importation of goods.
(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.  (3)Exception to comply with international obligationsSanctions under subsection (b)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States. 
(e)Report on cyber-Enabled activities
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report— (A)detailing the extent of known cyber-enabled activities or attempted cyber-enabled activities described in subsection (a) by foreign persons related to the coronavirus disease 2019 (commonly referred to as COVID–19) pandemic; and 
(B)assessing whether such activities qualify for the imposition of sanctions under this section.  (2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
(f)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
(2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives. (3)Critical infrastructure sectorThe term critical infrastructure sector means any of the designated critical infrastructure sectors identified in Presidential Policy Directive 21.
(4)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization. (5)Foreign personThe term foreign person means an individual or entity that is not a United States person.
(6)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. (7)MisappropriationThe term misappropriation means any taking or obtaining by improper means, without permission or consent, or under false pretenses.
(8)PersonThe term person means an individual or entity. (9)United states personThe term United States person means—
(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or
(C)any person in the United States.   